Citation Nr: 1702847	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  06-38 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar trauma residuals, degenerative disc disease, currently 40 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to May 1979, with subsequent service in the Florida Army National Guard from September 1991 to May 1992.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  An August 2006 rating decision denied an increased evaluation for the Veteran's low back disability, and a November 2006 rating decision denied a TDIU.  

In a September 2010 decision, the Board denied an increased evaluation for the Veteran's low back disability and a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 order, the Court granted a joint motion, vacated the Board's decision and remanded the claims to the Board for further development and readjudication.  The Board remanded the issues in October 2011 for further development.  A June 2016 supplemental statement of the case (SSOC) (with a cover letter dated in April 2016) continued the denial of each claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2011 remand requested in pertinent part that certain identified Spanish language medical records be translated into English.  Upon completion of the above development, the Veteran was to be provided a VA peripheral neuropathy examination.  

VA conducted a peripheral neuropathy Disability Benefits Questionnaire (DBQ) in October 2012.  However, VA did not request translation of the medical records until nearly four years after the DBQ, in September 2016, receiving them later that month.  As a result, the examiner who conducted the DBQ did so without benefit of the translated medical records.  

In addition, the Board's remand requested in pertinent part that the examiner review the differing opinions of an August 2007 VA compensation examiner versus a Dr. A.A. in his September 2011 report.  However, the October 2012 DBQ did not address these differing opinions in its report or medical opinion sections.  

The Board also points out that the opinion itself is inadequate with regard to whether any radiculopathy is related to the service-connected back disability.  The examiner apparently concluded that there was no relationship because there was no evidence of any lower extremity radiculopathy during service of the first year after and was first identified many years after service.  The examiner also observed that changes of degenerative disease in the spine might be causing nerve entrapment.  Under regulations applicable here, VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1).  Thus, if the Veteran has radicular symptoms related to his service-connected back disability, VA would assign a separate rating.  When the neurological symptoms first manifest is not dispositive.  

Thus, the development requested by the Board's October 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Finally, the June 2016 SSOC notes that it was based in part on VA outpatient treatment reports from the San Juan VAMC and Arecibo OPC through April 21, 2016.  However, a careful review of the Veteran's eFolders reveals that such records are not in the record before the Board.  They must be obtained on remand. 

Moreover, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104.  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain and associate with the record copies of all outstanding VA medical records, including the outpatient treatment reports from the San Juan VAMC and Arecibo OPC through April 21, 2016, identified by the June 2016 SSOC.  

2.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the October 2012 VA peripheral neuropathy DBQ (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant medical history and medical evidence (including the translated medical records received in September 2016, the August 2007 VA examination report and Dr. A.A.'s September 2011 report), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the peripheral neuropathy or radiculopathy affecting the Veteran's upper and lower extremities is related to his service-connected low back disability versus other factors or causes.  The examiner should consider, and discuss as necessary, the August 2007 VA examination and the September 2011 report of Dr. A.A.  

If the VA examiner determines this requested opinion cannot be rendered without resorting to mere speculation, then he or she must so state but, more importantly, must provide explanation or discussion as to why he or she is unable to comment.  In particular, there needs to be some indication as to whether, given the current state of medical knowledge, no one could respond definitively based on the available research, science and known facts in this subject matter area, there are multiple possible etiologies with none more prevalent than another or additional facts or other evidence or procurable data are needed, or the examiner simply does not have the required knowledge and/or training

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




